Order filed September 28, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00530-CV
                                   ____________

      IN THE ESTATE OF MICHAEL NICK PATZAKIS, DECEASED


                    On Appeal from the Probate Court No 1
                            Harris County, Texas
                      Trial Court Cause No. 426520-401

                                    ORDER

      Appellants Nick J. Patzakis, Jean Patzakis and John Patzakis filed their notice
of appeal on July 7, 2017. We have issued notices to the parties concerning payment
of the filing fee and payment for the preparation of the clerk’s record and reporter’s
record.

      The court’s records indicate appellants’ counsel may not have received one or
more of the notices. Although all such notices have been available on the information
page for this case on the court’s website, in an abundance of caution we issue the
following order.
      The filing fee of $205.00 has not been paid. No evidence that appellants are
excused by statute or the Texas Rules of Appellate Procedure from paying costs has
been filed. See Tex. R. App. P. 5.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that appellants have not made arrangements
to pay for the clerk’s record. See Tex. R. App. P. 35.3(b)(2).

      No reporter’s record has been filed. The court reporter responsible for
preparing the record in this appeal informed the court that appellants have not made
arrangements to pay for the record. See Tex. R. App. P. 35.3(b)(3).

      Accordingly, we order as follows:

      1. Appellants are ordered to pay the filing fee in the amount of $205.00 to the
         clerk of this court on or before October 13, 2017. See Tex. R. App. P. 5.
         If appellants fail to timely pay the filing fee in accordance with this order,
         the appeal will be dismissed.

      2. Appellants are ordered to provide proof to this court of payment for the
         clerk’s record on or before October 13, 2017. See Tex. R. App. P. 37.3(b).
         If appellants fail to timely provide such proof in accordance with this order,
         the appeal will be dismissed.

      3. We may consider and decide those issues or points that do not require a
         reporter’s record unless, by October 13, 2017, appellants pay or make
         arrangements to pay the court reporter for preparing the reporter’s record,
         and provide this court with proof of payment. See Tex. App. P.37.3(c).

                                     PER CURIAM